UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL UTAH,

                              Plaintiff,

                       -against-

 MTA COPERATION; MTA POLICE; ALL
 COMPANIES ASSOCIATED WITH MTA; ALL                               1:19-CV-10671 (LLS)
 TRAIN ASSOCIATED WITH MTA; ALL
 HOSPITALS; MTA LIRR; ALL MENTAL                                ORDER OF DISMISSAL
 HEALTH AGENCY; FIRE DEPARTMENT;
 MILITARY; MTA COOPERATION; ALL
 HOSPITALS; NYPD; LONG ISLAND RAIL
 ROAD,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging civil rights violations. By order dated January 29, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). The

Court dismisses this action for the reason set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding

that a “finding of factual frivolousness is appropriate when the facts alleged rise to the level of

the irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (2d Cir. 1998) (“[A]n action

is ‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff’s latest amended complaint describes events that allegedly occurred between

January 1, 2016, and January 28, 2020, “all over [N]ew [Y]ork [C]ity [and] [L]ong [I]sland.” 1

(ECF 9, at 5.) Plaintiff alleges the following:

        Humiliation, Illegal investigations, (Targeting and intimidation from Humans and
        Law enforcements age 18 and over).

        Seeing a person try and assault me with a weapon and not doing anything about it.
        Affecting Dating life, illegally monitoring me, ( use of children under the age of
        18 to intimidate, degrade me and harass me and also degrade those children), used
        police reserves, police came on the same cab after i talked about a dirty action that
        involved the bethlehem, pa police. Affecting sex life. Affecting my friendships,
        Mental Anguish, Spreading Rumors, Allowing Weed smokers on the train but still
        targeting me. Allowing People to drink on the Train but still targeting me, Civil
        Right Violations every day, , False Claims on my life, Stealing Business Ideas,
        Making Me Angry and emotional and emotional trauma, Profiling me, Hidden
        racism or racial biased because of the females I liked and my ambitions and goals
        and because of the way i looked at the real facts of the world, Eye from Humans,
        Eye from Law enforcement on me, Law enforcement were called after i called the
        law enforcement Dirty, Law enforcement were called because they thought i was i

        1
          Plaintiff filed three successive amended complaints without the Court’s leave. Because
Plaintiff is proceeding pro se, the Court understands Plaintiff’s latest amended complaint to be
the operative pleading. (ECF 9.)

                                                    2
        was one with them or one of them, influencing new york city workers, I said i
        wanted the FBI USED TO INVESTIGATE THE POLICE AND arrest them.
        violating and not letting me have my free speech and for talking to people that
        were intimidating me and legally knowing there were eye and law enforcement on
        me and illegally monitoring me. STILL TARGETED ME. They Profiled me as
        Homeless and Stupid. They took money from my card illegally, causing pain and
        suffering all through those months, retaliation after filing a notice of claim, Chief
        of police of mta knew of the incidents that was going on with me. Chief of
        Employees Relations knew whats was going on with me and did nothing to
        correct her employees or fire her employees. Retaliation after filing the lawsuit in
        court.

        Using spanish and black people to intimidate and harass me. When i was
        screaming and talking on the train i legally knew that the law enforcement , eye of
        law enforcement, family and friends were targeting me and doing illegal things to
        me plus because of pent up or tension due to wanting to use my genitals and not
        using it.

        Door cab hit me and Cab door almost hit my head. All people knew i was in love
        and need a caucasian female in my life. Causing bad memories, causing emotional
        trauma on heart and body because of intimidation and targeting, harasement, and
        lack of legal moral procedure for me.

        Also the MTA Coopertation and MTA affiliates knew of Spanish and black people
        sexually harrassing me and they were part of it. Caucasian and Asian did not
        sexually harrass me . . . .

        knowing of brain technology and knowing noises came from my head when i was
        sleeping on the train. The law enforcement share information. Fraud because of
        taking money from me illegally and still its in the books as a real transaction.

        Stealing business ideals illegally . MTA police and MTA cooperation and mta
        employees were connected to people through phone calls, emails and text
        messages to anyone that was classified as a human being and did illegal acts,
        intimidation, harrassement or did not want to talk to me or affected my dating/
        sexual relationships . Employees more than one time knew and saw people
        threaten me and try and assault me and did nothing about me. One even brought
        out a weapon to hurt me and the person said their specialty is murder.

        Helped the cause of not using my genitals. Affecting the chance at a real loving
        relationship anywhere mta was located . . . .

(Id. at 5-6.) (errors in original).

        Plaintiff seeks $25 million in damages and injunctive relief.




                                                 3
                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s latest amended complaint cannot be cured with an amendment,

the Court declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28

U.S.C. § 1915(e)(2)(B)(i).

       The Court has warned Plaintiff that if he continues to abuse the privilege of proceeding

IFP in this Court, he will be ordered to show cause why he should not be barred, under 28 U.S.C.

§ 1651, from filing new civil actions in this Court IFP unless he receives prior permission. See

Utah v. TD Bank, ECF 1:19-CV-10735, 5 (S.D.N.Y. Dec. 4, 2019). The Court reiterates that

warning.

                                          CONCLUSION

       The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

electronic service of Court documents. (ECF 7.) This action is dismissed as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i). The Court denies any pending motion as moot. (ECF 3.)

SO ORDERED.

 Dated:    January 29, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.



                                                  4
